PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Answer.
Claimant seeks payment of the sum of $141.00 for wire hanger clips purchased by the respondent on or before July 30, 1975. Respondent was billed on September 12, 1975, but made no payment to the claimant.
In its Answer, the respondent admits the validity of the claim and states that there were sufficient funds on hand at the close of the fiscal year in question from which the claim could have been paid.
Based on the foregoing, an award in the amount of $141.00 is hereby made to the claimant.
Award of $141.00.